The opinion of the court was delivered by
C-ibson, C. J.
This is the first instance of an attempt to enforce the payment of tolls by other means than -that prescribed in the act of incorporation. The provisions of the act for making a road from Harrisburg to Pittsburg, by the southern route, which have been adopted to designate the rights and the duties of the parties in regard to the subject-matter before us, authorize the President and Members “to erect and fix such, and so many gates or turnpikes upon and across the said road, as will be sufficient to collect the tolls and duties;” and to appoint as many toll-gatherers as they *464may think proper, to collect and receive the tolls, with power tor “stop any person riding, &c., from passing through the said gates or turnpikes until they shall have respectively paid the same. ” In addition, a penalty is imposed on any one who shall pass through any private gate or bar near to or adjoining any public gate, with intent to elude the tolls; but this is evidently inapplicable to one who turns aside, without a fraudulent purpose, in the direct course of his journey. Now, it is a rule founded in reason and convenience, that every duty created by a statute, be enforced specifically by means, where there are any, provided in the statute itself; and the propriety of it in a case like the present is obvipus. The annoyance to those who use the road, especially the inhabitants of a town, would be insupportable, were they exposed at every step to the process of a justice of the peace.' A reasonable immunity, therefore, is always allowed to the latter, the extent of which, I believe, is sometimes fixed by law, in erecting the gates at a convenient distance from the place. To prevent imposition and oppression, it is necessary that there should be no other tolls than those that are demandable at places notoriously appointed to receive them, where the traveller may discharge them without detention or the costs of a law suit; and that the object of the legislature was to enable him to do so here, seems to be deducible from other provisions in the same act. Printed rates are ordered to be affixed to the gates, where alone, it is to be presumed, an inspection of them was supposed to-be serviceable; and when the road shall be found by an inquest to be out of repair, it is provided that “the tolls granted to be collected, at such turnpikes or gates, shall cease to be demanded ;” which would be altogether insufficient for the purpose, if tolls were demandable elsewhere. Our turnpike roads are public highways, and it is the franchise of the citizen to use them, free of eve ry restriction that is not explicitly imposed by the legislature; so that a quantum meruit, how consistent soever it may seem with justice, is excluded, for reasons of convenience and policy, by the rule I have mentioned.
Judgment affirmed-